Citation Nr: 0717065	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 through 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a back 
disability.  He contends that he injured his back in the same 
February 1957 accident in which he injured his service-
connected right leg.  The development of this claim is 
inadequate to allow appellate review.

A remand is required in order to allow VA the opportunity to 
assist the veteran to collect private treatment records to 
support his claim. VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, including records from private medical care 
providers. Such reasonable efforts will generally consist of 
an initial request for the records, and if the records are 
not received, at least one follow-up request. 38 C.F.R. § 
3.159(c)(1) (2006). In this matter, the veteran has submitted 
statements regarding several private treating physicians.  
While many of these records are listed as unavailable due to 
death of the physician or destruction of the records, several 
were current physicians, including doctors Weaver, Desouza, 
and Feldman, as well as the Capital Police in Washington, DC.  
Dr. Weaver's records appear complete.  Some other records 
have been received, but some appear incomplete and some were 
never requested.

Records showing treatment "on or about 1996" were requested 
from Dr. Desouza in October 2002.  The doctor replied to the 
request with 1996 treatment records.  However, there is an 
August 2002 statement regarding the veteran's back pain, and 
a January 2003 statement indicating that Dr. Desouza has been 
treating the veteran "for the last six years."  It is 
unclear why the RO chose to only obtain records from 1996, 
which reflected no treatment regarding the veteran's back, 
when there is clearly additional relevant evidence available 
from Dr. Desouza.  A remand is required to obtain all 
relevant evidence from this physician at any time since the 
veteran's discharge from service.

Dr. Feldman's October 2002 response to the request for 
records was a letter summarizing the veteran's treatment.  
This is not what is required.  VA must obtain all relevant 
treatment records.  38 C.F.R. § 3.159(c)(1).  A remand is 
required so that the RO can obtain treatment records from Dr. 
Feldman, rather than a summary of treatment.

At his May 2005 personal hearing, the veteran reported 
treatment for a back injury while at the Capital Police.  
While the records of the physician may be unavailable, the 
Capital Police may have a file with copies of the relevant 
records.  These records have not yet been requested.  In the 
course of this remand, the RO should request an Authorization 
to Obtain records from the Capital Police in Washington, DC.  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, service medical records show a traumatic incident in 
February 1957 and complaints of a backache in October 1957.  
Current records show that the veteran has symptomology 
associated with a potential back disorder, which is claimed 
to have been ongoing since service.  An examination is 
warranted to determine the nature of the veteran's current 
disability, as well as to obtain an opinion as to the 
etiology of any currently diagnosed back disability.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any of his claimed 
disabilities. Except for duplicative 
evidence, obtain the records from each 
health care provider the veteran 
identifies, as well as those presently 
identified in the case file, and associate 
the records obtained with his claims 
folder.  This includes all relevant 
treatment records since service, including 
from Drs. Desouza and Feldman and from the 
Capital Police.

3. Once all of the above development takes 
place, and all records obtained are 
associated with the claims folder, obtain 
a VA examination regarding the veteran's 
claimed back disability. 

The examiner should review the claims file 
and indicate in the examination report 
that the claims file has been reviewed. 

The examiner should diagnose any current 
back disability, and offer an opinion as 
to whether it is more likely than not 
(i.e. probably greater than 50 percent), 
at least as likely as not (i.e. probably 
50 percent), or less likely than not (i.e. 
probably less than 50 percent) that the 
disability is related to the veteran's 
service. 

The clinical basis for the examiner's 
opinion(s) should be set forth in detail.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


